Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 1 of 8




                Exhibit A
    Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 2 of 8
10/19/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al.      Alan King


                                                                                  Page 1
                               UNITED STATES DISTRICT COURT
                                                FOR THE
                               SOUTHERN DISTRICT OF NEW YORK
        ________________________________________________________
        KING-DEVICK TEST, INC.,
                               Plaintiff,


        V.                                               Civil No:1:17-cv-09307


        NYU LANGONE HOSPITALS, NEW YORK
        UNIVERSITY, STEVEN L. GALETTA, and
        LAURA J. BALCER,
                               Defendant.
        ________________________________________________________


                                 VIDEOTAPED DEPOSITION
                                                OF
                                        DR. ALAN KING
                                      October 19, 2018
                                           1:47 p.m.
        LOCATION: Radisson Hotel Bismarck
                       Empire Conference Room
                       605 East Broadway Avenue
                       Bismarck, North Dakota 58501


        REPORTER: KAYLA A. RICHMOND
             ____________________________________________________
                               DIGITAL EVIDENCE GROUP
                          1730 M Street, NW, Suite 812
                               Washington, D.C. 20036
                                      (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                202-232-0646
      Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 3 of 8
10/19/2018                         King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1       A. Yes.                                                    1    functions where your eyes jump from one spot to another.
  2       Q. What type of research did you do?                       2       Q. So how is that different from the continuous
  3       A. Well, most of the research we did was when Steve        3    pursuit?
  4    and I decided to develop the King-Devick Test.                4       A. Well, you don't use continuous pursuit in
  5       Q. When did you start that research?                       5    reading you -- that's -- that's something that you like
  6       A. I don't recall.                                         6    following a baseball. But if you're reading, you're
  7       Q. Was this research for a class?                          7    using saccadic fixations.
  8       A. It was for our senior research project.                 8       Q. Where did you first learn about saccadic
  9       Q. What's a senior research project?                       9    fixations?
 10       A. Everybody who graduates from optometry school          10       A. In class.
 11    has to do a doctoral thesis and it's called a senior         11       Q. And what did you learn in class?
 12    research project. And so Steven and I decided to             12       A. There was a test called the Pierce Saccade Test
 13    corroborate on this test.                                    13    that we -- that was being taught at the school.
 14       Q. Is it -- is it something that you have to do           14       Q. What is a saccade?
 15    field research or is it writing a paper?                     15       A. I just told you. Saccade is going from one spot
 16       A. Both.                                                  16    to another.
 17       Q. And who decided to work with the other? Did you        17       Q. So is a saccades the same as a saccadic
 18    decide to work with Mr. Devick or did he approach you to     18    fixation?
 19    work with him on this research?                              19       A. Yes.
 20              MR. KLUFT: Object to the form. You can             20       Q. Before you started your research project, did
 21    answer.                                                      21    you research other eye movement exams?
 22       A. I have no idea. I don't really remember. It was        22       A. Do not recall.

                                                       Page 14                                                            Page 16

  1    42 years ago.                                                 1       Q. Did you review the literature in that area of
  2       Q. Was there a professor that advises you for your         2    research?
  3    senior research project?                                      3       A. Yes.
  4       A. Yes.                                                    4       Q. Do you recall what -- what books or papers that
  5       Q. Who was that professor?                                 5    you reviewed?
  6       A. Dr. Darrell Slangy.                                     6       A. I don't recall.
  7       Q. And was he your professor for any other classes?        7       Q. You mentioned the Pierce Saccade Test, what is
  8       A. Yes.                                                    8    the Pierce Saccade Test?
  9       Q. What classes?                                           9       A. It was a -- a paper produced by a professor of
 10       A. No recollection.                                       10    optometry and not sure where he was that he developed
 11       Q. Did everyone in your class do a senior research        11    the Pierce Saccade Test which he thought tested saccadic
 12    project in a pair?                                           12    functions.
 13       A. No.                                                    13       Q. And why do you say he thought?
 14       Q. Can you just tell me generally what your               14       A. Because he was wrong.
 15    research, the senior research paper was about?               15       Q. Why was he wrong?
 16       A. Detecting reading disabilities by testing              16       A. He didn't -- how do I go about this explaining
 17    saccadic functions of the eye.                               17    it. His test was designed so you just go from one point
 18       Q. What is a saccadic function?                           18    to another, it didn't really test the saccadic function.
 19       A. It's the eye movements that you use when you --        19    It actually tested pursuits more than it did that. So it
 20    when you go from -- when you're reading a line of paper,     20    didn't mimic the reading process.
 21    your eyes go in saccadic fixations, not continual            21       Q. So to mimic the reading process, would you need
 22    pursuits, but they go in saccadic, sporadic saccadic         22    to be looking at more than two items on a line?

                                                       Page 15                                                            Page 17

                                                                                                      Pages 14 to 17
www.DigitalEvidenceGroup.com                      Digital Evidence Group C'rt 2018                                     202-232-0646
       Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 4 of 8
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                     Alan King

   1        A. Yes.                                                  1   with a vision test called the Gilbert Test?
   2        Q. Do you recall when you first learned about the        2      A. No.
   3     Pierce Saccade Test?                                        3      Q. Are you familiar with an optometrist named
   4        A. I don't remember.                                     4   Luther Gilbert?
   5        Q. Do you recall if you learned about it in class?       5      A. No.
   6                MR. KLUFT: Objection. Asked and                  6      Q. When you were working on your research, your
   7     answered. You can answer.                                   7   senior research project with Mr. Devick, were there any
   8        A. I believe it was in class, yes.                       8   other tests that involved reading numbers or letters
   9        Q. Do you recall who the professor was?                  9   that you studied?
  10        A. No.                                                  10      A. No.
  11        Q. Were there any similar saccadic tests that you       11      Q. So after you studied the Pierce Saccade Test,
  12     studied in class?                                          12   what did you do next for your research study?
  13        A. Not that I know of.                                  13             MR. KLUFT: Object to the form. I think it
  14        Q. Are you familiar with a test called the Vincett      14   mischaracterizes testimony, but you can answer.
  15     Test?                                                      15      A. I'm not sure what you're asking.
  16        A. No.                                                  16      Q. Sure. I'll rephrase the question. Well, describe
  17        Q. Dr. King, I'm handing you what's marked as           17   for me what the beginning steps were of your senior
  18     exhibit two. And this has on the bottom right, a bates     18   research project with Mr. Devick?
  19     number. This is just an identifier that shows, you know,   19      A. When we looked at the Pierce Saccade Test, we
  20     what number this document is. This is - this document      20   decided it didn't really test saccadic functions and it
  21     has bates number NYU00469222. So just take a look at       21   didn't mimic the reading process and our whole -- our
  22     this document and obviously it's -- it's got multiple      22   whole basis of research was to try to be able to

                                                      Page 18                                                            Page 20

   1     pages, but I can tell you which -- which pages we're        1   identify reading difficulties in children, so we decided
   2     going to be focusing on, but just take a look and let me    2   to design something that would more accurately test
   3     know if you've seen this before?                            3   reading ability in children rather than what was on the
   4        A. I do not recall seeing this before.                   4   Pierce Saccade Test because it didn't predict any -- it
   5        Q. So I'll represent that this is a photocopy of a       5   didn't mimic the reading process at all.
   6     publicly available book by William K. Vincett. If you       6      Q. And what's the -- what is the connection between
   7     can turn, please, to the page number at the bottom that     7   your reading ability and the saccadic function?
   8     ends with four six, nine, two, three, seven?                8      A. In order to be a good reader, if you're -- you
   9        A. Yeah.                                                 9   have to have accurate saccades, if you don't have
  10        Q. Take a look at the pages that are marked page 33     10   accurate saccades, a lot of times, just for an example,
  11     and 34 at the bottom. That's actually the page that you    11   when you're taking our test, you might overshoot a
  12     were on.                                                   12   number and then have to come back because you -- the
  13        A. Pardon me?                                           13   saccadic fixation wasn't accurate, so it takes somebody
  14                MR. KLUFT: And by 33 and 34, just for the       14   with poor saccadic functions longer to read our pages
  15     record, you don't mean the bates numbers, but the          15   than someone who has accurate saccadic functions.
  16     records of the articles.                                   16      Q. So somebody who has inaccurate saccadic function
  17        Q. Yeah, no. The number at the center in the            17   would take longer to read a page than somebody who did
  18     bottom, so the two pages that you have.                    18   have accurate saccadic function?
  19        A. These two?                                           19      A. Yes.
  20        Q. Yes. Have you seen these before?                     20      Q. Dr. King, I'm gonna hand you what's marked as
  21        A. No.                                                  21   exhibit three and this has the bates number KDT zero,
  22        Q. Okay. You can set that aside. Are you familiar       22   two, nine, eight, three, zero, four and the -- this is

                                                      Page 19                                                            Page 21

                                                                                                    Pages 18 to 21
www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2018                                     202-232-0646
       Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 5 of 8
10/19/2018                       King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                  Alan King

   1        A. Similar.                                            1       Q. What else is similar?
   2        Q. How is it similar?                                  2       A. The lines and then no lines.
   3        A. They have the arrows and lines.                     3       Q. When you say the lines, do you mean the lines on
   4        Q. And what are the arrows and lines for?              4    the demonstration card?
   5        A. Again, to show whoever is taking the test how to    5       A. Yes.
   6     follow.                                                   6       Q. And on the test one card?
   7        Q. And then flipping to the next page, ending in       7       A. Yes.
   8     bates number eight, three, three, one, what are the       8       Q. And when you say no lines, do you mean on test
   9     lines on this page for?                                   9    two and test three cards?
  10                 MR. KLUFT: Objection. Lack of foundation,    10       A. Yes.
  11     you can answer.                                          11       Q. Is there anything else that's similar between
  12        A. The same way just to follow -- to go from one      12    the two tests?
  13     number to the next.                                      13       A. No.
  14        Q. Then flipping to the next page ending with         14       Q. What's different between the King-Devick Test
  15     eight, three, three, two. Are there any lines on this    15    and the Pierce Saccade Test?
  16     page?                                                    16              MR. KLUFT: Objection. You can answer.
  17        A. No.                                                17       A. Because of the fact that we used more numbers,
  18        Q. Do you know why not?                               18    more randomly spaced numbers, it actually tested
  19        A. No.                                                19    saccadic function. Whereas this did not because it just,
  20        Q. On this page would the reader read the numbers     20    it was just smooth pursuits and habituation. There were
  21     from left to right?                                      21    a lot of things wrong with this that didn't test
  22                 MR. KLUFT: Objection. You can answer.        22    saccadic function.

                                                      Page 34                                                         Page 36

   1        A. Yes.                                                1       Q. Did you refer to the Pierce Saccade Test when
   2        Q. Flipping to the next page ending in two, nine,      2    you were developing the King-Devick Test?
   3     eight, three, three, three. Would the reader read the     3              MR. KLUFT: Objection. Vague.
   4     numbers from left to right on this page as well?          4       A. I think they gave it to us. I don't remember.
   5        A. Yes.                                                5       Q. Did you study the Pierce Saccade Test in your
   6        Q. Is the King-Devick Test a modification of the       6    classes before you began developing the King-Devick
   7     Pierce Saccade Test?                                      7    Test?
   8        A. No.                                                 8       A. Yes.
   9        Q. Why do you say that?                                9       Q. So flipping back to the page demonstration card
  10        A. Because the Pierce Saccade Test did not test       10    with the bates number ending in eight, three, three,
  11     saccades.                                                11    zero?
  12               MR. KLUFT: I'm sorry, I'm just gonna           12       A. Yes.
  13     object to the form of the question as vague, but you     13       Q. Do you see on the bottom left of the page where
  14     already answered.                                        14    it says Pierce Saccade Test Copyright 1972?
  15        Q. Does the King-Devick Test follow the same basic    15       A. I see that.
  16     format as the Pierce Saccade Test?                       16       Q. And you see at the bottom right of that page
  17                 MR. KLUFT: Object to the form. You can       17    where it says Cook Inc, PO Box four, nine eight in
  18     answer.                                                  18    Indiana, four seven, four, zero, one?
  19        A. Basic format, possibly.                            19       A. Yes.
  20        Q. How does it follow the same basic format?          20       Q. Do you see -- do you see similar references to
  21        A. Well, we have a demonstration card and we have     21    the Pierce Saccade Test copyright and the Cook Inc
  22     three tests to test the candidate.                       22    address on the next three page ending in eight, three,

                                                      Page 35                                                         Page 37

                                                                                                  Pages 34 to 37
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                                   202-232-0646
       Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 6 of 8
10/19/2018                        King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                Alan King

   1     three, one, eight, three, three, two, and eight, three,    1       Q. Did you know Dr. Pierce personally?
   2     three, three?                                              2       A. No.
   3        A. Yes.                                                 3       Q. Did you ever meet Dr. Pierce?
   4        Q. Did you ever discuss with anyone whether you         4       A. Yes.
   5     would need to get permission to use the Pierce Saccade     5       Q. When did you meet him?
   6     Test in your research?                                     6       A. I met him right after I graduated, I believe.
   7        A. No.                                                  7    One time.
   8        Q. Why not?                                             8       Q. Where did you meet him?
   9        A. I have no idea. Because it wasn't the same test.     9       A. At a meeting in Minneapolis.
  10        Q. Did you ever try to contact Cook Inc. At this       10       Q. Do you recall what meeting that was?
  11     address on the Pierce Saccade Test?                       11       A. North Central Conference.
  12        A. Nope.                                               12       Q. What's the North Central Conference?
  13        Q. Did Mr. Devick try to contact Cook Inc., at that    13       A. It was just a conference -- a regional
  14     address?                                                  14    conference with several states education.
  15        A. I have no idea.                                     15       Q. And how did you meet him at that conference?
  16        Q. Did you ever consider getting a license to use      16       A. Just by chance meeting.
  17     the Pierce Saccade Test in your paper?                    17       Q. What did -- what did the two of discuss?
  18                MR. KLUFT: Objection. Lack of foundation.      18       A. Nothing. He asked me if I was the King from the
  19        A. Don't recall.                                       19    King-Devick. I said yes.
  20        Q. How did you get this copy of the Pierce Saccade     20       Q. Did you talk about the King-Devick Test with Mr.
  21     Test?                                                     21    Pierce?
  22        A. I don't remember. I don't remember.                 22       A. The only thing he said to me was, I wish I had

                                                       Page 38                                                          Page 40

  1        Q. Did you have this copy of -- or a copy of the         1    thought of that. And that was the end of the
  2     Pierce Saccade Test when you were developing the            2    conversation.
  3     King-Devick Test?                                           3       Q. Did you respond when he said he wished he had
  4         A. Yes.                                                 4    thought of that?
  5        Q. Did you refer to that copy of the Pierce Saccade      5       A. No.
  6     Test while you were developing the King-Devick Test?        6       Q. Did you know Mr. Pierce before you developed the
  7                 MR. KLUFT: Objection. Asked and answered.       7    King-Devick Test?
  8     You can answer.                                             8       A. No.
  9         A. Not really. We developed our own.                    9       Q. Do you know Mr. Pierce came to know about the
 10         Q. You had mentioned earlier that there were           10    King-Devick Test?
 11     different drafts or versions of the King-Devick Test       11       A. I do not.
 12     while you were working on the senior research. Is that     12       Q. Did you ask him?
 13     right?                                                     13       A. No.
 14         A. Yes.                                                14       Q. So if you can please turn to page in the same
 15        Q. Were there any drafts that had fewer than five       15    exhibit ending in bates number two, nine, eight, three
 16     numbers on a row?                                          16    zero, six? So the very beginning?
 17        A. I do not remember.                                   17       A. Yes.
 18        Q. Do you know who created the Pierce Saccade Test?     18       Q. See in the second full paragraph where it says
 19        A. Dr. Jack Pierce.                                     19    with this in mind, we designed a test which was a
 20        Q. Who's Dr. Jack Pierce?                               20    modification of the Pierce and Vincett test, which we
 21        A. He's a professor of optometry that taught at         21    administered to 137 school aged children in the Chicago
 22     some of the schools. I'm not even sure where he was.       22    area. Do you see where it says that?

                                                       Page 39                                                          Page 41

                                                                                                    Pages 38 to 41
www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2018                                    202-232-0646
      Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 7 of 8
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1        A. I have no idea.                                        1    paper, did you look at any other -- any prior senior
  2        Q. When you submitted your senior paper, did you          2    papers from other students?
  3     expect that your senior advisor would give it back to        3       A. No.
  4     you?                                                         4       Q. After you submitted your senior paper, did you
  5        A. Yes.                                                   5    have to present your research in class?
  6        Q. And he did give it back to you?                        6       A. I don't recall.
  7        A. Yes.                                                   7       Q. Do you recall whether there was any other work
  8        Q. Did you expect that the college's library would        8    product other than the paper itself that came out of
  9     receive a copy?                                              9    your research?
 10        A. No.                                                   10       A. I don't understand your question.
 11        Q. Do you know whether the library did receive a         11       Q. Were there any other physical materials, any
 12     copy?                                                       12    other presentations that you created based on your
 13        A. I believe they did. I'm not sure.                     13    senior research?
 14        Q. Do you know who provided that copy to the             14       A. No.
 15     library?                                                    15       Q. Did you give any presentations about the
 16                MR. KLUFT: Objection.                            16    King-Devick test to anyone, whether they were at the
 17        A. No. I don't.                                          17    college or not?
 18        Q. Do you know whether the library made any copies       18                MR. KLUFT: Objection. Vague as to time
 19     of the senior paper that it had?                            19    period.
 20        A. I do not know.                                        20       A. Exactly. I don't know when.
 21        Q. Do you know who had access to the copies to the       21       Q. Did you give any presentations about the
 22     senior paper at the Illinois College of Optometry           22    King-Devick Test to anyone in the 1970s?

                                                      Page 58                                                         Page 60

  1     library?                                                     1       A. No. Not that I remember.
  2                MR. KLUFT: Objection. There's almost no           2       Q. When did you start your optometry practice?
  3     foundation for any of these questions. So my continuing      3       A. 1976.
  4     objection, but you can answer if you know.                   4       Q. Did you use the test as part of your optometry
  5        A. No.                                                    5    practice?
  6        Q. Do you know how other researchers who were             6       A. Yes.
  7     interested in vision tests would be able to get a copy       7       Q. Do you recall when you started using the
  8     of the senior paper?                                         8    King-Devick Test?
  9                MR. KLUFT: Objection.                             9       A. Right away.
 10        A. I do not know how.                                    10       Q. Do you recall around what month that would have
 11        Q. Do you know whether any researchers learned           11    been?
 12     about the King-Devick Test in the 1970s?                    12       A. June.
 13                MR. KLUFT: Objection. Vague. You can             13       Q. June of 1976? How did you use the King-Devick
 14     answer.                                                     14    Test in your optometry practice?
 15        A. Nope.                                                 15       A. I made copies of the cards and I used them to
 16        Q. Are you aware of any research articles published      16    test students who I thought might be poor readers --
 17     in the 1970s that referenced the King-Devick Test?          17    patients that I thought might be poor readers.
 18        A. I do not.                                             18       Q. Do you recall how many copies you made of the
 19        Q. Do you know whether the Illinois College of           19    test when you first started your optometry practice?
 20     Optometry's library kept copies of senior papers?           20                MR. KLUFT: Objection. Vague as to time
 21        A. I don't know for sure.                                21    period, but go ahead.
 22        Q. When you were doing research for this senior          22       A. One.

                                                      Page 59                                                         Page 61

                                                                                                   Pages 58 to 61
www.DigitalEvidenceGroup.com                      Digital Evidence Group C'rt 2018                                  202-232-0646
      Case 1:17-cv-09307-JPO Document 74-1 Filed 01/25/19 Page 8 of 8
10/19/2018                       King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1        Q. When you tested your patients with the                1       Q. Before 1980, did you work with any other
  2     King-Devick Test, did you test any other vision tests?      2    optometrists in your optometry practice?
  3        A. No.                                                   3       A. No.
  4        Q. Did you give out any copies of the King-Devick        4       Q. You were a solo practitioner?
  5     test to any of your patients?                               5       A. Correct.
  6                 MR. KLUFT: Objection. Vague as to time          6       Q. Did you ever work with Mr. Devick in an
  7     period.                                                     7    optometry practice?
  8        A. Not really.                                           8       A. No.
  9        Q. Why do you say not really?                            9       Q. Before 1980 was your optometry practice based in
 10        A. I used a couple maybe over -- before Bernell, I      10    Dickinson, North Dakota?
 11     think I might've made a copy to give to a student, maybe   11       A. No, I was in Langdon, North Dakota.
 12     two or three times.                                        12       Q. And where is Langdon, North Dakota?
 13        Q. Do you recall whether that was before 1980?          13       A. Northeast corner of the state.
 14        A. It would have definitely been before 1980.           14       Q. When you gave that copy of the King-Devick Test
 15        Q. And who was the student that you made copies         15    to one of your patients, did you ask for it back?
 16     for.                                                       16       A. I believe I did.
 17        A. I have no idea.                                      17       Q. Do you recall whether this patient gave you the
 18        Q. Was this a student at the Illinois College of        18    test back?
 19     Optometry?                                                 19       A. I believe they did.
 20        A. No. These were patients when I was in practice.      20       Q. Do you recall around when you asked for the test
 21        Q. So you -- you made a copy of the King-Devick         21    back?
 22     Test for a patient at your practice?                       22       A. No.

                                                       Page 62                                                          Page 64

  1        A. Yes.                                                  1       Q. Do you know whether the patient made any copies
  2        Q. Do you recall -- do you recall why?                   2    of the King-Devick Test?
  3        A. I used that as remediation for a couple of my         3       A. No.
  4     patients.                                                   4       Q. You don't recall?
  5        Q. What do you mean by remediation?                      5       A. I don't know.
  6        A. I had them use the test over and over again and       6       Q. Do you -- do you know whether he showed anyone
  7     I felt that by using the test over and over again, it       7    his copy or her copy of the King-Devick Test?
  8     would improve their saccadic functions.                     8       A. I have no idea.
  9        Q. Did it improve their function?                        9       Q. Are you aware of any colleges or universities
 10        A. Yep.                                                 10    that taught the King-Devick Test prior to 1980?
 11                 MR. KLUFT: I'm sorry. I just -- I just         11              MR. KLUFT: Objection. Vague. You can
 12     would impose an objection. I just want to caution that     12    answer.
 13     we don't want to get too far into medical histories of     13       A. I have no idea.
 14     individual -- individual patients. And if we do, I want    14       Q. Just going back to the patient who received a
 15     to take a break and think about the question. So if        15    copy of the King-Devick Test before 1980, do you recall
 16     you're going to stop it there, that's fine. But if we're   16    this person's name?
 17     going to get deep into somebody's medical history, I       17              MR. KLUFT: Objection. You can answer. I'm
 18     want to think about it and maybe have a discussion off     18    sorry. I withdraw the objection. I just -- instead, I
 19     the record.                                                19    just want to caution, again, I don't want to get into
 20        Q. Sure. Did you give any copies of the King-Devick     20    medical history. If we are going to get into it, I'd
 21     Test to any parents of your patients?                      21    like to maybe designate a portion of the transcript as
 22        A. No.                                                  22    highly confidential and --

                                                       Page 63                                                          Page 65

                                                                                                     Pages 62 to 65
www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2018                                     202-232-0646
